DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 02/025/2021 has been entered. Claims 1, 3, 5, 6, 8, and 10 are pending. Claims 1, 3, 5, 6, 8 and 10 are currently rejected.	
	

	Claim Rejections - 35 USC § 102
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Yasukawa et al. (US 2017/0347339 A1).
Regarding claim 1:
Yasukawa discloses method of transmitting a discovery signal to remote user equipments (UEs) on a sidelink by a relay UE in a wireless communication system (Paragraph [0009]-[0011], [0013]; “D2D signal”), the method comprising: selecting one or more resources from each of a first discovery resource pool for a first remote UE and a second resource pool and a second discovery resource pool for a second remote UE (Paragraph [0115]; Fig. 14, “Pool A” and “Pool B”; a remote UE is inherent in each type of D2D communication; see Paragraph [0003]-[0006]), wherein the first and second resource pools are defined in two or more subframes (Fig. 13 and 14; Paragraph [0072] and [0116] and [0117]); transmitting, to the first remote UE, a first discovery signal in the resources selected from the first discovery resource 
wherein, based on the resources selected from the first discovery resource pool and the resources selected from the second discovery resource pool being defined in the same subframe, based on both the first and second discovery signal being retransmitted discovery signals or initially transmitted discovery signals, and based on the first and second remote UEs having the same priority, one of the first and second discovery signals is dropped randomly (Paragraph [0117], “Paragraph [0117], “when the user apparatus UE selects transmission resources of D2D signals for different resource pools in the same subframe (can't help but do it), the user apparatus UE drops any of the D2D signals”). 
Regarding claim 3:
Yasukawa further discloses wherein the first discovery resource pool and the second discovery resource pool are multiplexed in frequency division multiplexing (FDM) (Fig. 14). 
Regarding claim 6:
Yasukawa discloses a relay user equipment (UE) in a wireless communication system, comprising: a wireless communication module (Fig. 18, 101); and a processor (Fig. 18, 104) coupled to the wireless communication module, and configured to select one or more resources from each of a first discovery resource pool for a first remote UE and a second discovery resource pool for a second remote UE, wherein the first and second resource pools are defined in two or more subframes, transmit, to the first remote UE, a first discovery signal in the resources selected from the first discovery resource pool, and transmit, to the second remote UE. a second discovery signal in the resources selected from the second discovery resource pool, wherein based on the resources selected from the first discovery resource pool and the resources selected from the second discovery resource pool being defined in the same subframe, and based on one of the first and second discovery signals being a retransmitted discovery signal, the retransmitted discovery signal is dropped, wherein, based on the resources selected from the first discovery resource pool and the resources selected from the second discovery resource pool being defined in the same subframe, and based on both the first and second discovery signal being retransmitted discovery signals or initially transmitted discovery signals, one of the first and second discovery signals is dropped according to predefined priorities of the first and second remote UEs corresponding to the resource pools, and wherein, based on the resources selected from the first discovery resource pool and 
	Regarding claim 8:
	Claim 8 is directed to features similar to those recited in claims 3. Relevant portion of the cited references and rationale set forth above in the rejection of claim 3 also apply.

Claim Rejections - 35 USC § 103
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (US 2017/0347339 A1) in view of Kim et al. (US 2017/0041971 A1).
	Regarding claims 5 and 10:
Yasukawa does not disclose providing information about the first discovery resource pool and the second discovery resource pool to the remote UEs. 
Kim teaches all the UEs receiving resource pool from neighboring UEs (Paragraph [0493]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yasukawa in view Kim to include feature of providing information about the first discovery resource pool and the second discovery resource pool to the remote UEs in order to enable all the UEs to discover neighboring UEs.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 6 have been considered but are moot in view of the new ground of rejection necessitated by the amendment to these claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465